Ireland, J.
(dissenting, with whom Spina and Sosman, JJ., join). While I concur with the court’s interpretation of the youthful offender statute, I write separately with regard to two evidentiary matters. In my opinion, neither the admission of the fresh complaint videotape nor the father’s allegedly “vouching” testimony constituted an abuse of the trial judge’s discretion.
1. The “Fresh Complaint” Videotape.
As the court explains, ante at 867, the prosecution sought to introduce a videotape for the limited purpose of corroborating the complainant’s claims. Recorded by the complainant’s parents, the videotape depicts the child answering questions posed by her father and the mother of the defendant. After considerable discussion regarding the proffered evidence, the jury viewed an edited version of the videotape over the defendant’s objection.1
In Commonwealth v. Lavalley, 410 Mass. 641, 642-646 (1991), we recognized videotapes as an acceptable medium to convey a complainant’s fresh complaint to the jury. In reaching that conclusion, we acknowledged that “videotapes are ‘on balance, a reliable evidentiary resource.’ Consequently, videotapes should be admissible as evidence if they are relevant [and] they provide a fair representation of that which they purport to depict . . . .” Id. at 645, quoting Commonwealth v. Mahoney, 400 *877Mass. 524, 527 (1987). Almost eight years later, in Commonwealth v. Peters, 429 Mass. 22, 30 (1999), we held that, “[t]he complainant in a sexual assault case may testify only to the fact that a fresh complaint was made and to whom it was made. The complainant should not be allowed to testify about the details of the complaint.” (Emphasis in original.) Given its understanding of this principle, the court views this videotape as inadmissible self-corroboration. Weighing heavily our holding in Commonwealth v. Lavalley, supra at 645, however, I respectfully disagree. See Commonwealth v. Jerome, 36 Mass. App. Ct. 59, 62-63 (1994) (audiotape of victim’s fresh complaint).
In my view, Commonwealth v. Peters, supra, which prohibits the complainant from testifying about the contents of her complaint, does not control this case. Where a videotape such as this one is offered, it constitutes the fresh complaint itself. It is the equivalent of the testimony of a third party; it is not self-corroboration. See Commonwealth v. Lavalley, supra. Thus, through the videotape, the judge allowed the jury to see an accurate representation of the fresh complaint. He also eliminated the need for each of the other fresh complaint witnesses to testify regarding the contents of the complaint. In so doing, the judge spared the jurors both repetitive testimony and the possibility of erroneous or conflicting recollections. Thus, by showing the edited videotape, and prefacing it with a limiting instruction, the judge permitted the Commonwealth to introduce the contents of the fresh complaint in the most accurate and efficient way possible, mitigated any prejudicial impact on the defendant, and resolved a thorny matter consistent with our case law. Commonwealth v. Mahoney, supra.2
That being said, I do not encourage the use of videotape in *878lieu of fresh complaint witnesses. Rather, my dissent hinges largely on a viewing of the videotape and the nature of the trial. In particular, I note that private individuals — not law enforcement — recorded this videotape less than twenty-four hours after a child of tender years first divulged the alleged abuse; that, through editing, a vast majority of the irrelevant dialogue and side conversations between the parties was eliminated; that the information was conveyed through the complainant’s “unrehearsed” answers to questions posed by the defendant’s mother; that the videotape did not record any emotional responses, crying, or the like that might improperly influence the jury; and that all the parties were subject to cross-examination at trial. Given these factors I would not characterize the judge’s admission of the videotape as an abuse of discretion. See Commonwealth v. Lavalley, supra at 645 & n.5 (upholding admission of videotape of victim recounting incident in “relatively composed manner” given content of tape and judge’s limiting instructions).
2. The Father’s Testimony.
In relating his discussions with the defendant’s mother, the witness stated, “You’ve known [the complainant] since she could talk. If you come over to the house, and you talk to her, she’ll tell you the truth. ... If you can leave the house and not believe her, I’ll rethink what I’m thinking.” (Emphasis added.) The court holds that this response constituted an impermissible evaluation of the complainant’s credibility. Ante at 873-874. In my opinion, the contested testimony did not constitute “vouching”; rather, it was an accurate report of the conversation leading up to the videotaped fresh complaint. Cf. Commonwealth v. Lor*879ette, 37 Mass. App. Ct. 736, 740 (1994), S.C., 422 Mass. 1014 (1996) (mother’s statement that daughter’s testimony “wasn’t fabricated” improperly affirmed that testimony was “entirely truthful”). Unlike an unbiased or expert witness, a father’s tacit assessment of his daughter’s credibility is unlikely to carry weight with the jury. The contents of the statement also indicate a willingness to reconsider the child’s trustworthiness pending the outcome of the conversation. Because the father’s comment did not refer to anything that happened in either the videotaped interview or the child’s in-court testimony, there was, in my opinion, no improper endorsement of the witness’s truthfulness.
Last, I disagree with the court’s judgment regarding the father’s testimony that, on being asked about the alleged misconduct, his daughter “just clammed up. You could see in her eye .... [and] she had said something at that point that she didn’t really want to talk about it.” Notwithstanding the defendant’s objection, I believe the judge properly admitted this statement. Unlike other jurisdictions, where only the fact of the complaint is admitted, under Massachusetts practice the entire statement, including the attendant details, is admissible. P.J. Liacos, Massachusetts Evidence § 6.19.2, at 349 (7th ed. 1999). Although the witness may testify only to “those details to which the [complainant] has testified generally,” Commonwealth v. Licata, 412 Mass. 654, 659 n.8 (1992), comments regarding the complainant’s appearance and similar physical observations are admissible. See Commonwealth v. Dockham, 405 Mass. 618, 620, 627 (1989) (given limiting instruction, fresh complaint testimony properly admitted, including fact that victim’s “eyes popped open” during disclosure of misconduct); Commonwealth v. Moreschi, 38 Mass. App. Ct. 562, 565-567 (1995) (upholding admission of fresh complaint testimony that victim appeared “ashamed” and hesitant while talking about sexual affronts). On that front, I also respectfully dissent.

 Although most of the nonpertinent dialogue was removed, certain gratuitous comments such as, “You’re doing great. ... I promise, honey, you’re still my girl. Okay? I love you to pieces,” remained on the videotape. Notwithstanding the parties’ claim that further editing was “impossible . . . without digitizing and computerizing and having an awful lot of time to attempt to do that,” these statements should not have been before the jury.


Mindful of other difficulties that often arise in the context of fresh complaint testimony, I briefly note the following. First, this case does not present a “piling on” problem, see Commonwealth v. Licata, 412 Mass. 654, 659 (1992) (repetitive testimony from several witnesses regarding details of fresh complaint may lend undue credibility to complainant’s testimony), because the fresh complaint witnesses did not rehash the contents of the videotape. Rather, their testimony focused mainly on the events prior to the videotaping and other wholly unrelated matters. In an attempt to mitigate any potential duplicative testimony, the judge cautioned “most strongly” that such statements are to be used for corroborative — as opposed to substantive — *878purposes only. See Commonwealth v. Lamontagne, 42 Mass. App. Ct. 213, 220 (1997) (five fresh complaint witnesses acceptable where “trial judge clearly, emphatically, and repeatedly instructs” jury not to use evidence substantively).
Next, the admission of the videotape as corroborative evidence did not infringe on the defendant’s right to confront witnesses. See Commonwealth v. Lavalley, 410 Mass. 641, 645 n.5 (1991). In this case, all of the participants depicted in the videotape testified at trial, and thus the defendant had the opportunity to cross-examine them concerning the nature and context of the child’s fresh complaint. See Commonwealth v. Whelton, 428 Mass. 24, 27 (1998). That the defendant chose not to inquire about the circumstances surrounding the videotape constituted a strategic decision on his part.